DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a divisional of U.S. Application No. 16/432,148, filed June 5, 2019, now U.S. Patent No. 10,959,283, which is a continuation of U.S. Application No. 15/543,853, filed July 14, 2017, now U.S. Patent No. 10,362,624, which is a National Phase of PCT/JP2016/050362 filed January 7, 2016 and claims priority to Japanese Patent Application No. 2015-005900, filed January 15, 2015.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of applicant's submission of Information Disclosure Statement, dated February 18, 2021, April 8, 2021, July 16, 2021, and May 9, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Status
5.	Acknowledgment is made of the present application is filed on February 18, 2021. Claims 1-4 are pending. This communication is considered fully responsive and sets forth below.

Claim Objections
6.	Claims 1-4 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A communication system comprising 
a communication terminal, and 
a base station that performs radio communication with the communication terminal, 
wherein the communication terminal includes a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication, the system bandwidth being a frequency band, and 
the base station transmits, to the communication terminal, a base station selection parameter for the narrow-bandwidth terminal.”
The examiner objects to the usage of the term “can” as indicated in italics in the wherein clause above, because “can” can be interpreted as “capable of” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “can” should be interpreted as positive claim limitation with the same meaning as “configured to.” 
The same objection applies to the usage of the term “can” in claim 3 line 4; claim 4 line 4.
Claim 2 is objected to since it depends from claim 1.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,959,283. 
Regarding claim 1, it recites, “A communication system comprising 
a communication terminal, and 
a base station that performs radio communication with the communication terminal, 
wherein the communication terminal includes a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication, the system bandwidth being a frequency band, and 
the base station transmits, to the communication terminal, a base station selection parameter for the narrow-bandwidth terminal.”
Claim 1 of U.S. Patent No. 10,959,283 recites, “ A communication system, comprising: 
a communication terminal; and 
a base station configuring at least one cell configured to perform radio communication with the communication terminal, 
wherein the communication terminal includes a narrow-bandwidth terminal having a narrower communication bandwidth narrower than a system bandwidth that can be used by the cell, 
the narrow-bandwidth terminal is configured to recognize a cell reselection process parameter through a predetermined method, and 
the predetermined method includes reception of system information (SI) for the narrow-bandwidth terminal including the cell reselection process parameter, the SI including intra-frequency communication parameters and not including inter-frequency parameters.”
Based on the limitations presented above, claim 1 of the instant application includes similar elements that is a part of the limitations of claim 1 of U.S. Patent No. 10,959,283, by using different wordings, e.g., “a base station selection parameter” instead of “a cell reselection process parameter.”
In fact, claim 1 is merely a broader version of the claim 1 of U.S. Patent No. 10,959,283 by eliminating some terms, e.g., “the predetermined method includes reception of system information (SI) for the narrow-bandwidth terminal including the cell reselection process parameter, the SI including intra-frequency communication parameters and not including inter-frequency parameters” as indicated in italics in claim 1 of U.S. Patent No. 10,959,283. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Similar rationale applies to claims 2 and 4 as follows:
9.	Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,959,283. 
10.	Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,959,283. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2013/0083753).
Regarding claim 1, Lee et al. teach the communication system comprising 
a communication terminal (paragraph [0061] lines 1-18; Examiner’s Notes: WRTU 102a depicted in FIG. 1A of the prior art teaches the limitation of “communication terminal” in the instant application), and 
a base station that performs radio communication with the communication terminal (paragraph [0003] lines 1-11; Examiner’s Notes: the base station 114a depicted in FIG. 1A of the prior art teaches the limitation of “base station” in the instant application), 
wherein the communication terminal includes a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication (paragraphs [0003] lines 1-11 & [0288] lines 1-9; Examiner’s Notes: the narrower bandwidth device, i.e., the UE included in WRTU 102a in the prior art teaches the limitation of “a narrow-bandwidth terminal;” the full bandwidth in the prior art teaches the limitation of “system bandwidth;” in fact, the narrower bandwidth device, i.e., the UE included in WRTU 102a, communicating with base station 114a at a frequency band narrower than full/system bandwidth in the prior art teaches the limitation of “wherein the communication terminal includes a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication” in the instant application), 
the system bandwidth being a frequency band (paragraph [0228] lines 1-29; Examiner’s Notes: the full/system bandwidth regards to frequency in the prior art teaches the limitation of “the system bandwidth being a frequency band” in the instant application), and 
the base station transmits, to the communication terminal, a base station selection parameter for the narrow-bandwidth terminal (paragraph [0129] lines 1-29; Examiner’s Notes: system information block (SIB) regards to cell selection in the prior art teaches the limitation of “a base station selection parameter;” in fact, base station 114a transmitting SIB indicating a cell/base station selection for the narrower bandwidth device to WRTU 102a in the prior art teaches the limitation of “the base station transmits, to the communication terminal, a base station selection parameter for the narrow-bandwidth terminal” in the instant application).  
Regarding claim 2, Lee et al. further teach the communication system, wherein system information for the narrow-bandwidth terminal includes the base station selection parameter (paragraph [0129] lines 1-29; Examiner’s Notes: system information block (SIB) regards to cell selection in the prior art teaches the limitation of “the base station selection parameter;” in fact, SIB including a cell/base station selection for the narrower bandwidth device  in the prior art teaches the limitation of “system information for the narrow-bandwidth terminal includes the base station selection parameter” in the instant application), and 
the base station transmits the system information to the communication terminal (paragraph [0129] lines 18-29; Examiner’s Notes: base station 114a transmitting SIB indicating a cell/base station selection to WRTU 102a in the prior art teaches the limitation of “the base station transmits the system information to the communication terminal” in the instant application).  
Regarding claim 3, Lee et al. teach the base station that performs radio communication with a communication terminal (paragraph [0061] lines 1-18; Examiner’s Notes: base station 114a and WRTU 102a depicted in FIG. 1A of the prior art teach the limitations of “base station” and “communication terminal,” individually in the instant application), 
wherein the communication terminal includes a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication (paragraphs [0003] lines 1-11 & [0288] lines 1-9; Examiner’s Notes: the narrower bandwidth device, i.e., the UE included in WRTU 102a in the prior art teaches the limitation of “a narrow-bandwidth terminal;” the full bandwidth in the prior art teaches the limitation of “system bandwidth;” in fact, the narrower bandwidth device, i.e., the UE included in WRTU 102a, communicating with base station 114a at a frequency band narrower than full/system bandwidth in the prior art teaches the limitation of “wherein the communication terminal includes a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication” in the instant application), 
the system bandwidth being a frequency band (paragraph [0228] lines 1-29; Examiner’s Notes: the full/system bandwidth regards to frequency in the prior art teaches the limitation of “the system bandwidth being a frequency band” in the instant application), and 
the base station transmits, to the communication terminal, a base station selection parameter for the narrow-bandwidth terminal (paragraph [0129] lines 1-29; Examiner’s Notes: system information block (SIB) regards to cell selection in the prior art teaches the limitation of “a base station selection parameter;” in fact, base station 114a transmitting SIB indicating a cell/base station selection for the narrower bandwidth device to WRTU 102a in the prior art teaches the limitation of “the base station transmits, to the communication terminal, a base station selection parameter for the narrow-bandwidth terminal” in the instant application).  
Regarding claim 4, Lee et al. teach the communication terminal that performs radio communication with a base station (paragraph [0061] lines 1-18; Examiner’s Notes: base station 114a and WRTU 102a depicted in FIG. 1A of the prior art teach the limitations of “base station” and “communication terminal,” individually in the instant application), 
the communication terminal comprising a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication (paragraphs [0003] lines 1-11 & [0288] lines 1-9; Examiner’s Notes: the narrower bandwidth device, i.e., the UE included in WRTU 102a in the prior art teaches the limitation of “a narrow-bandwidth terminal;” the full bandwidth in the prior art teaches the limitation of “system bandwidth;” in fact, the narrower bandwidth device, i.e., the UE included in WRTU 102a, communicating with base station 114a at a frequency band narrower than full/system bandwidth in the prior art teaches the limitation of “the communication terminal comprising a narrow-bandwidth terminal that performs radio communication with the base station at a frequency band narrower than a system bandwidth that can be used in the radio communication” in the instant application), 
the system bandwidth being a frequency band (paragraph [0228] lines 1-29; Examiner’s Notes: the full/system bandwidth regards to frequency in the prior art teaches the limitation of “the system bandwidth being a frequency band” in the instant application), 
wherein the communication terminal receives, from the base station, a base station selection parameter for the narrow-bandwidth terminal (paragraph [0129] lines 1-29; Examiner’s Notes: system information block (SIB) regards to cell selection in the prior art teaches the limitation of “a base station selection parameter;” in fact, WRTU 102a receiving SIB indicating a cell/base station selection for the narrower bandwidth device from base station 114a in the prior art teaches the limitation of “wherein the communication terminal receives, from the base station, a base station selection parameter for the narrow-bandwidth terminal” in the instant application).  
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 10,863,494) is generally directed to various aspects of the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473